Citation Nr: 1712055	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the Veteran's death.


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1942 to December 1945.  He died in January 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

The Board notes that the file currently before the Board is a rebuilt claims file. 

The case was previously remanded in April 2012, May 2014, and September 2014 for additional development.  

In December 2015, the Board denied the appellant's claim of entitlement to service connection for the Veteran's death.  The appellant subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in February 2017, the Court issued an Order remanding the appellant's claim consistent with the parties' February 2017 Joint Motion for Remand (Joint Motion)

In March 2017, the appellant submitted a properly executed VA Form 21-22a in favor of Leo P. Dombrowski, an attorney, which has not been revoked.  38 C.F.R. § 14.629 (2016).  The Board notes that the VA Form 21-22a was received by VA within 90 days of certification to the Board.  The Board finds that the appellant has properly revoked her prior representation by the Veterans of Foreign Wars of the United States and recognizes Leo P. Dombrowski as the appellant's representative before the Board.  38 C.F.R. 20.1304  (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, the Board stated in an April 2012 remand that an October 2007 VA medical opinion from the Hines VA Medical Center (VAMC) had been identified by an October 2007 Statement of the Case (SOC).  It was noted that "A copy of this opinion, however, is not associated with the rebuilt claims file or the Veteran's Virtual VA e-folder.  A copy of this medical opinion should be obtained and associated with the claims file or the Veteran's Virtual VA e-folder."  

The April 2012 remand directives stated the following: "If the appellant perfects an appeal of the claim for service connection for the cause of the Veteran's death...After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Virtual VA e-folder.  A specific request should be made for the report of an October 2007 VA medical opinion from the Hines VAMC (as referenced in the October 2007 SOC)..."  The claims file does not indicate that a copy of the October 2007 VA medical opinion has been associated with the claims file or that a letter has been provided indicating the unavailability of this opinion.  Accordingly, the Board finds that substantial compliance with the Board's prior remand has not been provided, and the appellant's claim must be remanded to attempt to obtain this outstanding evidence.  See Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Additionally, the Board finds that a new, comprehensive VA medical opinion should be obtained regarding whether a service-connected condition either caused, or contributed to, the Veteran's death.  The Board notes that the Veteran's lung cancer was noted as the primary cause of the Veteran's death.  The Board has also conceded that the evidence is in equipoise as to whether the Veteran had a scar on his lung related to his in-service abscess.  Based upon the conflicting medical evidence of record, the Board finds that a new VA medical opinion should be obtained that considers the Board's finding that the Veteran had a scar on his lung related to his in-service abscess.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate efforts to obtain and associate with the claims file a copy of the October 2007 medical opinion from the Hines VAMC referenced by the October 2007 Statement of the Case. 

If no copy of this opinion is available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. § 3.159 (e) regarding notification of the inability to obtain records.

2. After the above development has been completed, undertake appropriate efforts to obtain a new, VA medical opinion regarding the etiology of the Veteran's adenocarcinoma from an examiner with expertise in the area of pulmonary oncology.  

The entire claim file must be reviewed by the examiner, and review of the claims file should be reported by the examiner.  

The examiner is asked to presume that the Veteran developed a scar on the right lung due to an in-service abscess of the lung.    

The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's adenocarcinoma was due to, or the caused by, the scar of his right lung caused by his in-service abscess of the lung.   

If providing a negative response, the examiner is asked to discuss the following: 1) the findings of the September 2003 opinion provided by J.S.C., M.D.; 2) the findings of the November 2004 VA medical opinion; and 3) the findings of the July 2014 opinion provided by J.S.C., M.D.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




